DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Quayle Action
This application is in condition for allowance except for the following formal matters: 
Specification Objections.
Claim Objections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 08, 2021 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Page 13, lines 2-3, “and DC breaker 394”, should be change to - - and DC breaker 304 - -. 
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim(s) 1 – 2, 4, 7, 14, and 19 – 22 are objected to because of the following informalities: 
Claim 1, line 11, “voltage source, and a location between the shunt resistor”, should be change to - - voltage source, and located between the shunt resistor - -.
Claim 1, line 16, “the DC blocking circuit”, should be change to - - a DC blocking circuit - -.
Claim 2, line 2, “includes a DC blocking component”, should be change to - - includes the DC blocking component - -.
Claim 4, lines 5-6, “a source electrically connected in parallel with the DC blocking component, the source including”, should be change to - - a test voltage source electrically connected in parallel with the DC blocking component, the test voltage source including - -. 
Claim 7, line 2, “the fourth switch”, should be change to - - a fourth switch - -.
Claim 14, line 5, “voltage source, and a location between the shunt resistor”, should be change to - - voltage source, and located between the shunt resistor - -.
Claim 19, line 5, “voltage source, and a location between the shunt resistor”, should be change to - - voltage source, and located between the shunt resistor - -.
Claim 20, line 3, “opening a switch”, should be change to - - opening an automated motorized or manual grounding switch - -. Support for amendments, see applicant’s original filed specification page 10, lines 13-19 “The connection between the transformer neutral 10 and the protective grounding system 102 may include an automated motorized or manual grounding switch 300 (sometimes referred to as a trapped-key interlock grounding switch) to disconnect the electrical protective circuit from the transformer neutral 10 connection of the transformer 12. As discussed in more detail below in some embodiments the switch 300 may be opened while testing an aspect of the protective grounding system, isolating the testing stimulus from the transformer neutral 10.”
Claim 20, line 4, “closing a switch”, should be change to - - closing an electronic switch - -. Support for amendments, see applicant’s original filed specification page 11, lines 23-25 “The capacitor bank 312 and damping resistor 310 operate, in this configuration, with the second circuit discussed in FIG. 2, and below in FIGS. 6A-B, which is connected by the electronic switch 216.”
electronic switch - -.
Claim 22, line 22, “closing a second switch connecting a second test circuit to a shunt resistor”, should be change to - - closing a third electronic switch connecting a third test circuit to a shunt resistor - -.
Appropriate correction is required.
Examiner’s Note: Applicant is required to carefully review all pending claims for the presence of any similar informalities and to correct them accordingly in order to place the claims in condition for allowance.

Allowable Subject Matter
Claim(s) 1 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance: The claimed combination found within independent claims 1, 4, 18, and 20 is considered novel and unobvious in view of the prior art of record. The closest prior art is considered to be Faxvog (US 2013/0308229 A1).
Regarding claim 1, Faxvog teaches a self-testing system ([0107], lines 5-8) for use within an electrical protection circuit (1501 – Fig. 15) comprising: the electrical protection circuit (1501 – Fig. 15) electrically connected between a neutral (10 – Fig. 15) of a transformer (12 – Fig. 15) and a ground (14 – Fig. 15), the transformer (12 – Fig. 15) electrically connected to a power grid (claim 1, lines 2-4), wherein the electrical protection circuit (1501 – Fig. 15) includes a switch assembly (1504, 1506 – Fig. 15); wherein the switch assembly (1504, 1506 – Fig. 15) includes a plurality of switches (1504, 1506 – Fig. 15) connected in series with a shunt resistor (206 – Fig. 15) between the neutral (10 – Fig. 15) and the ground (14 – Fig. 15), the shunt resistor (206 – Fig. 15) being electrically connected adjacent the ground (14 – Fig. 15).
Regarding claim 4, Faxvog teaches a self-testing system ([0107], lines 5-8) for use within an electrical protection circuit (1501 – Fig. 15) comprising: the electrical protection circuit (1501 – Fig. 15) electrically connected between a neutral (10 – Fig. 15) of a transformer (12 – Fig. 15) and a ground (14 – 
Regarding claim 18, Faxvog teaches a self-testing system ([0107], lines 5-8) for use within an electrical protection circuit (1501 – Fig. 15) comprising: the electrical protection circuit (1501 – Fig. 15) electrically connected between a neutral (10 – Fig. 15) of a transformer (12 – Fig. 15) and a ground (14 – Fig. 15), the transformer (12 – Fig. 15) electrically connected to a power grid (claim 1, lines 2-4), wherein the electrical protection circuit (1501 – Fig. 15) includes a spark gap assembly (1520 – Fig. 15); a first switch electrically (1502 – Fig. 15) connected between the transformer neutral (10 – Fig. 15) and the spark gap assembly (1520 – Fig. 15).
Regarding claim 20, Faxvog teaches a method for testing an electrical protection circuit (1501 – Fig. 15) electrically connected to a transformer (12 – Fig. 15), the method comprising: opening a switch (1502 – Fig. 15) connecting the electrical protective circuit (1501 – Fig. 15) to the transformer (12 – Fig. 15) ([0100], lines 5-8).

With regard to claim 1, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “a switch assembly test circuit comprising: a switch-testing voltage source in series with a current limiting resistor; a test actuation switch electrically connected between the switch-testing voltage source, and a location between the shunt resistor and the switch assembly, wherein, when the test actuation switch is closed, a test current is applied across the shunt resistor to test whether the switch assembly is actuated in response to a detected current flowing through the shunt resistor exceeding a predetermined threshold, the detected current being representative of potential damage to one of the transformer or the DC blocking circuit.”
Claim(s) 2 – 3 are allowed by dependence on claim 1.

With regard to claim 4, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “a test voltage source electrically connected in parallel with the DC blocking component, the test voltage source including a voltage source, a current measurement device configured 
Claim(s) 5 – 17 are allowed by dependence on claim 4.

With regard to claim 18, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “a high voltage source; a second switch, wherein the high voltage source and the second switch are electrically connected in series with each other and in parallel with the spark gap assembly; wherein, when the second switch is closed and the first switch is opened, a test high voltage is injected across the spark gap assembly to determine a breakdown voltage of the spark gap assembly.”
Claim(s) 19 is allowed by dependence on claim 18.

With regard to claim 20, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “closing a switch connecting a test circuit to a DC blocking component; generating a voltage across the DC blocking component; measuring an impedance of the DC blocking component; comparing the impedance measured to an expected design value of the DC blocking component.
Claim(s) 21 – 22 are allowed by dependence on claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Fuchs (US 10,199,821 B2) teaches a control device for an electrical protection circuit useable in an alternating current system including a transformer, the electrical protection circuit including a switch assembly and being configured to operate in a first state and a second state 
Faxvog (US 2015/0311697 A1) (Fig. 15) teaches an electrical protection circuit 1501 is interfaced to a neutral 10 of a transformer, to provide grounding of the neutral 10 in the event of harmful signals derived from GIC (solar storms) and EMP E3 pulses. The circuit 1501 includes a key interlock 1502 used to selectively provide a locking connection of the transformer neutral 10 to ground 14. Additionally, and similar to the arrangement of FIGS. 2-3, an AC breaker 1504 is positioned in series with a DC breaker 1506 and shunt resistor 206. The AC breaker 1504 is, in a default embodiment, in an open position, preventing AC grounding of the neutral 10. The DC breaker 1506 is by default in a closed position, and configured to switch open in the event of a large DC current between the transformer neutral 10 to ground 14. The shunt resistor 206 provides an interface across which sensing electronics can be connected (e.g., sensing electronics such as are shown in FIGS. 10-11, or electrically connected to or integrated with a SCADA system as discussed above in connection with FIG. 1). A parallel path between the 
Faxvog “HV Power Transformer Neutral Blocking Device (NBD) Operating Experience in Wisconsin” teaches design and operational performance of a neutral blocking device (NBD or neutral insertion device, NID) designed to protect HV and EHV transformers from geomagnetically induced currents (GIC) when geomagnetic disturbances (GMD or solar storms) impact power systems. Standard power flow modeling, including induced quasi-DC GIC, is applied to guide the application of NBDs to prevent voltage collapse, transformer/generator rotor damage and HV breaker malfunction during intense GMDs. This modeling also shows that potentially damaging GIC induced harmonics can be significantly reduced when NBDs are employed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836